Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 12/03/2021 havingclaims 1-30 pending and presented for examination.
Priority
2.  	Application filed on 05/13/2021 is a has PRO 63/033,748 06/02/2020 are acknowledged.
Drawings
3.  	The drawings were received on 05/13/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	No IDS submitted.
Oath/Declaration
4.  	The Oath/Declaration filed on 05/13/2021 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims   1-4, 14-19, 29-30 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20200127692 A1 Zhang et al. (Hereinafter “Zhang").
 	As per claim 1, Zhang teaches an apparatus for wireless communication at a first wireless device, comprising: a memory; and at least one processor coupled to the memory and configured to: transmit, to a second wireless device, assistance information for a self-interference measurement (SIM) configuration for the first wireless device and including resource information for a SIM procedure associated with the first wireless device (para [0009]3[0158-0166]  a mobile determines and transmits the information for a self-interference measurement (SIM) configuration for the first wireless device and including resource information for a SIM procedure associated with the base station device ); and receive, from the second wireless device, the SIM configuration (para [0288], mobile receives from the base station, the SIM configuration  ). 
	As per claim 2, Zhang teaches the apparatus of claim 1, further comprising a transceiver coupled to the at least one processor (Fig. 1,  mobile device with transceiver coupled to the at least one processor).
	As per claim 3, Zhang teaches the apparatus of claim 1, wherein the at least one processor is further configured to: perform a SIM based on the SIM configuration received from the second wireless device ( para [0066], perform SIM based on the SIM configuration received from the second wireless device).
	As per claim 4, Zhang teaches the apparatus of claim 1, wherein the first wireless device is a user equipment (UE) and the second wireless device is a base station (para [0140] , the first wireless device is a user equipment (UE) and the second wireless device is a base station ).
	As per claim 14, Zhang teaches the apparatus of claim 1, wherein the SIM configuration is based on the assistance information provided to the second wireless device ( para [0009]3[0158-0166] , SIM configuration is based on the assistance information provided to the second wireless device).
	As per claim 15, Zhang teaches a method of wireless communication at a first wireless device, comprising: transmitting, to a second wireless device, assistance information for the self-interference measurement (SIM) configuration for the first wireless device and including resource information for a SIM procedure associated with the first wireless device (para [0009]3[0158-0166]  a mobile determines and transmits the information for a self-interference measurement (SIM) configuration for the first wireless device and including resource information for a SIM procedure associated with the base station device ); and receiving, from the second wireless device, the SIM configuration (para [0288], mobile receives from the base station, the SIM configuration)..
	As per claim 16, Zhang teaches the method of claim 15, further comprising: performing a SIM based on the SIM configuration received from the second wireless device (para [0066], perform SIM based on the SIM configuration received from the second wireless device ).
	As per claim 17, Zhang teaches an apparatus for wireless communication at a first wireless device, comprising: a memory; and at least one processor coupled to the memory and configured to: receive, from a second wireless device, assistance information for a self-interference measurement (SIM) configuration for the second wireless device, wherein the assistance information comprises resource information for a SIM procedure associated with the second wireless device (para [0009]3[0158-0166], base station is receiving information for a self-interference measurement (SIM) configuration for the first wireless device and including resource information for a SIM procedure associated with the base station device ); and configure the second wireless device with the SIM configuration (para [0288], base station configures the the SIM configuration to be transmitted to the mobile station ).
	As per claim 18, Zhang teaches the apparatus of claim 17, further comprising a transceiver coupled to the at least one processor (Fig. 1,  mobile device with transceiver coupled to the at least one processor ).
	As per claim 19, Zhang teaches the apparatus of claim 17, wherein the first wireless device is a base station and the second wireless device is a user equipment (UE) (para [0140] , the first wireless device is a user equipment (UE) and the second wireless device is a base station ).
	As per claim 29, Zhang teaches the apparatus of claim 18, wherein the SIM configuration is based on the assistance information received from the second wireless device ( para [0009]3[0158-0166] , SIM configuration is based on the assistance information provided to the second wireless device).
	As per claim 30, Zhang teaches a method of wireless communication at a first wireless device, comprising: receiving, from a second wireless device, assistance information for a self-interference measurement (SIM) configuration for the second wireless device, wherein the assistance information comprises resource information for a SIM procedure associated with the second wireless device (para [0009]3[0158-0166], base station is receiving information for a self-interference measurement (SIM) configuration for the first wireless device and including resource information for a SIM procedure associated with the base station device  ); and configuring the second wireless device with the SIM configuration ( para [0288], base station configures the the SIM configuration to be transmitted to the mobile station).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 5, 12, 20, 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang further view of US PG Pub US 20220232481 A1 to KUSASHIMA et al (hereinafter KUSASHIMA).
	As per claim 5, Zhang teaches the apparatus of claim 1, KUSASHIMA teaches wherein the first wireless device is an integrated access and backhaul (IAB) node and the second wireless device is a parent IAB node or a central unit in an IAB network (para [0076] , first wireless device is an integrated access and backhaul (IAB) node and the second wireless device is a parent IAB node or a central unit in an IAB network ). 
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Zhang by wherein the first wireless device is an integrated access and backhaul (IAB) node and the second wireless device is a parent IAB node or a central unit in an IAB network as suggested by KUSASHIMA, this modification would benefit   Zhang for information processing device, a communication method, and an information processing method capable of achieving high communication performance. 
 	As per claim 12, Zhang teaches the apparatus of claim 1, KUSASHIMA teaches wherein the assistance information for the SIM configuration indicates information that relates to full duplex operation (para [0304] , assistance information for the SIM configuration indicates information that relates to full duplex operation ). 20220232481
 	As per claim 20, Zhang teaches the apparatus of claim 17, KUSASHIMA teaches wherein the second wireless device is an integrated access and backhaul (IAB) node and the first wireless device is a parent IAB node or a central unit in an IAB network (para [0076] , first wireless device is an integrated access and backhaul (IAB) node and the second wireless device is a parent IAB node or a central unit in an IAB network ).
 	As per claim 27, Zhang teaches the apparatus of claim 17, , KUSASHIMA teaches  wherein the assistance information for the SIM configuration indicates information that relates to full duplex operation ( para [0304] , assistance information for the SIM configuration indicates information that relates to full duplex operation).
5.	Claim(s)  6-11, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang further view of US PG Pub US 20190173562 A1 to YU et al (hereinafter YU).
	As per claim 6, Zhang teaches the apparatus of claim 1, YU teaches wherein the assistance information for the SIM configuration indicates a SIM purpose ( para [0078], wherein the assistance information indicates that the SIM purpose wherein the assistance information indicates that the SIM purpose). 20190173562
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Zhang by wherein the assistance information for the SIM configuration indicates a SIM purpose as suggested by YU, this modification would benefit   Zhang for for selecting an antenna in a wireless communication system using a better performance beamforming technique. 
	As per claim 7, Zhang teaches the apparatus of claim 6, YU teaches wherein the assistance information indicates that the SIM purpose is one or more of: an exhaustive search of all beams, a beam refinement, a clutter echo measurement, or a null forming measurement (para [0078], wherein the assistance information indicates that the SIM purpose wherein the assistance information indicates that the SIM purpose).
	 Examiner supplies the same rationale as supplied in claim 6.
	As per claim 8, Zhang teaches the apparatus of claim 1, YU teaches wherein the assistance information further indicates the resource information for at least one of a transmission beam sweep, or a reception beam sweep (para [0111],  further indicates the resource information for at least one of a   a reception beam sweep). 20190173562
	 Examiner supplies the same rationale as supplied in claim 6.
	As per claim 9, Zhang teaches the apparatus of claim 8, YU teaches wherein the resource information comprises one or more of: a number of transmission beams, a number of reception beams, a repetition indication, an amount of antenna panels at the first wireless device, an amount of beam groups at the first wireless device, a number of beams in an antenna panel at the first wireless device, or a number of beams in a beam group at the first wireless device (para [0111], resource information comprises one or more of: a number of transmission beams such as the 5 beams ).
	 Examiner supplies the same rationale as supplied in claim 6.
	As per claim 10, Zhang teaches the apparatus of claim 1, YU teaches wherein the assistance information for the SIM configuration indicates beam candidate information ( para [0111], assistance information for the SIM configuration indicates beam candidate information such as beam id information  ).
Examiner supplies the same rationale as supplied in claim 6.
	As per claim 11, Zhang teaches the apparatus of claim 10, YU teaches wherein the beam candidate information includes one or more of: at least one transmission and reception beam pair candidate, at least one transmission beam candidate, or at least one reception beam candidate (para [0111], the beam candidate information includes one or m  at least one transmission beam candidate such as the number #2 beam).
Examiner supplies the same rationale as supplied in claim 6.
	 As per claim 21, Zhang teaches the apparatus of claim 17, YU teaches  wherein the assistance information for the SIM configuration indicates a SIM purpose ( para [0078], wherein the assistance information indicates that the SIM purpose wherein the assistance information indicates that the SIM purpose).
 	Examiner supplies the same rationale as supplied in claim 6.
	As per claim 22, Zhang teaches the apparatus of claim 21, YU teaches wherein the assistance information indicates that the SIM purpose is one or more of: an exhaustive search, a beam refinement, a clutter echo measurement, or a null forming measurement (para [0078], wherein the assistance information indicates that the SIM purpose wherein the assistance information indicates that the SIM purpose  ).
Examiner supplies the same rationale as supplied in claim 6.
	As per claim 23, Zhang teaches the apparatus of claim 17, YU teaches wherein the assistance information further indicates the resource information for at least one of a transmission beam sweep, or a reception beam sweep ( para [0078], wherein the assistance information indicates that the SIM purpose wherein the assistance information indicates that the SIM purpose).
 	Examiner supplies the same rationale as supplied in claim 6.
	As per claim 24, Zhang teaches the apparatus of claim 23, YU teaches wherein the resource information comprises one or more of: a number of transmission beams, a number of reception beams, a repetition indication, an amount of antenna panels at the second wireless device, an amount of beam groups at the second wireless device, a number of beams in an antenna panel at the second wireless device, or a number of beams in a beam group at the second wireless device ( para [0111], resource information comprises one or more of: a number of transmission beams such as the 5 beams).
	Examiner supplies the same rationale as supplied in claim 6.
 	As per claim 25, Zhang teaches the apparatus of claim 17, YU teaches wherein the assistance information for the SIM configuration indicates beam candidate information (para [0111], assistance information for the SIM configuration indicates beam candidate information such as beam id information   ).
	Examiner supplies the same rationale as supplied in claim 6.
 	As per claim 26, Zhang teaches the apparatus of claim 25, YU teaches wherein the beam candidate information includes one or more of: at least one transmission and reception beam pair candidate, at least one transmission beam candidate, or at least one reception beam candidate ( para [0111], the beam candidate information includes one or m  at least one transmission beam candidate such as the number #2 beam).
	5.	Claim(s)  13, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang further view of US PG Pub US 20200274611 A1 to MENDELSOHN et al (hereinafter MENDELSOHN).
	As per claim 13, Zhang teaches the apparatus of claim 12, MENDELSOHN teaches wherein the information indicates one or more of: at least one beam that does not support a full duplex transmission mode, at least one beam that does not support a transmission direction for full duplex transmissions, at least one beam that does not support a reception direction for the full duplex transmissions, information about a transmission or a reception beam of the second wireless device, or at least one beam that is not suitable for downlink or uplink transmissions in a full duplex mode based on an unreported channel state information reference signal (CSI-RS) from the second wireless device (para [0238], information indicates at least one beam that does not support a full duplex transmission mode). 20200274611
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Zhang by at least one beam that does not support a full duplex transmission mode as suggested by MENDELSOHN, this modification would benefit   Zhang for efficient data in beam transmission mechanism. 
	As per claim 28, Zhang teaches the apparatus of claim 27, MENDELSOHN teaches wherein the information indicates one or more of: at least one beam that does not support a full duplex transmission mode, at least one beam that does not support a transmission direction for full duplex transmissions, at least one beam that does not support a reception direction for the full duplex transmissions, information about a transmission or a reception beam of the second wireless device, or at least one beam that is not suitable for downlink or uplink transmissions in a full duplex mode based on an unreported channel state information reference signal (CSI-RS) from the first wireless device (para [0238], information indicates at least one beam that does not support a full duplex transmission mode ).
 	Examiner supplies the same rationale as supplied in claim 13.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20190268782 A1; US Patent Publication US 20180048442 A1,   US Patent Publication US 20210314917 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467